The opinion of the court was delivered by
Graves, J.:
The contention in this case is that the lot in controversy, having been designated upon the recorded plat as a part of the town of Fremont, can not be described in any other manner. It is urged that the attempt to locate it in a, town having another name amounts to nothing, imposes no burden upon the land, and a tax deed founded upon such a proceeding does not constitute a conveyance; in other words, the tax deed in controversy, because of this misdescription, is void. No other defect is urged against the deed.
The land was taxable; the tax was delinquent. The land was assessed as being a part of the town of Fremont, and was so described on the tax-roll. It continued to be so described until 1896. The tax deed, *599which was executed in 1899, recites that the proceedings were concerning a lot in the town of Morland. The only question discussed by counsel is the effect of this irregular description upon the tax deed. We have not been cited to any decided cases or to any statute in support of the contention of the plaintiff. We do not understand that there is any peculiar rule relating to .the description of real estate in tax deeds. The general rule relating to descriptions in conveyances — that they must be so definite and specific that the land intended will be understood — seems applicable here. It has been held that abbreviations which are well known and generally understood may be properly used. (Douglass v. Byers, 69 Kan. 59, 64; Knote v. Caldwell, 43 Kan. 464; Comm’rs of Jefferson Co. v. Johnson, 23 Kan. 717.) In the case of Douglass v. Byers, 69 Kan. 59, it was said:
“While descriptions can not be supplied by parol evidence, it is competent to explain abbreviations and clear up ambiguities by evidence aliunde the instruments or proceedings.” (Page 64.)
Section 7696 of the General Statutes of 1901 seems to cover the question fully.
It appears that people familiar with the facts knew the town by either the name Fremont or Morland. People not familiar with the early history of the town would probably recognize the land more readily if described as a part of Morland than if as a part of Fremont. The land intended by either description could be easily ascertained by any person. The taxing officers -had the proper land in view. The owner well knew that the tax was delinquent, that the lot had been sold, and without attempting to remove the burden permitted the land to remain unredeemed until it had been conveyed by tax deed and the deed recorded for more than five years. The plaintiff did not acquire his deed to the lot until June 1, 1906, at which time he was fa*600miliar with the history of the town plat and of the defendant’s rights to the lot. *
We are unable to find that any material error was committed by the district court, and its judgment is affirmed.